Title: From George Washington to Thomas Jefferson, 19 November 1792
From: Washington, George
To: Jefferson, Thomas



Dear Sir,
Philadelphia 19th Novr 1792.

I have run over the four numbers of Genl Green’s letters to Congress—herewith returned—and find nothing contained in them, unmarked by you, which ought, in my opinion, to be withheld from the Public. Even those of the 3d of Novr 1780—tho’ quite unnecessary, might pass with an explanatory note on the then value of our paper currency.
It probably is best to [leave] out the scored part of No. 1, page 14, although, I am persuaded, it is no more than a statement of a fact, and not an unimportant one. In No. 4, latter part of page 57. nearly the same sentiment as that erased is conveyed. I am always Yrs &ca

Go: Washington

